DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office action filed 23 June 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Temple, US 4,977,031 (“Temple”) in view of Forsyth, US 2010/0221462 (“Forsyth”) and Harvey et al., US 2004/0126531 (“Harvey”) (all references previously cited). 
Regarding claim 40, Temple discloses a packaging for cheese wherein the packaging is formed from a multilayer packaging sheet (abstract, col. 1 lines 8-11, col. 2 lines 33-41, col. 4 lines 52-55, Figs. 3 and 5, claim 1). The packaging sheet comprises a water retentive layer (2) bonded to a polyethylene support layer(s) (1) (col. 3 lines 7-14, col. 4 lines 52-55, Fig. 3).  

    PNG
    media_image1.png
    216
    566
    media_image1.png
    Greyscale




Figure 3 of Temple illustrating the disclosed multilayer packaging sheet.

The water retentive layer may be composed of, inter alia, cellulose, polyacrylonitrile, or a copolymer of acrylic acid (col. 3 lines 28-55).  Temple teaches that the support layers (1) may be microperforated in order to make the layer permeable to gases (col. 3 lines 1-18).  As such, Temple reasonably teaches embodiments of the disclosed packaging wherein the packaging is formed from a packaging sheet having a microperforated, gas permeable support layer (1) disposed on both sides of the water retentive layer (2).  One of the microperforated support layer reads on the claimed internal plastic layer.
Temple is silent regarding the inner layer comprising randomly arranged microperforations comprising blind-holes and the presence of an external layer having an air permeability which is lower than that of the support layer.
 Forsyth discloses a multilayer packaging sheet comprising perforations for controlling the gas transmission rate of the sheet [0001-0007, 0026, 0039, 0056. 0089, 0100]. The perforations may be arranged in either a random fashion or in an ordered array [0089].
Harvey discloses a method of producing gas permeable food packaging films wherein the method involves the formation of microperforations [0001, 0013, 0014, 0097].  The method produces recessed regions comprising both a microperforation and closed-pores whose length is smaller than the thickness of the layer in which they are disposed (i.e. blind holes) [0103, Fig. 10].  The disclosed method makes it possible to create gas permeable films at high production speeds [0006].

    PNG
    media_image2.png
    469
    851
    media_image2.png
    Greyscale






Fig. 10 of Harvey illustrating the recessed region formed by the disclosed method wherein the recessed region (11) comprises a microperforation (10) and closed-pores (12).
Temple and Forsyth are both directed towards packaging formed from multilayer packaging sheets comprising microperforations for controlling the gas transmission properties of the sheet. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have arranged the microperforations in the support layers (1) of the sheet of Temple in a random fashion because as is taught by Forsyth such an arrangement of perforations was known in the art to be suitable for controlling the gas transmission properties of a packaging sheet.
Temple and Harvey are both directed toward microperforated gas permeable food packaging materials. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the sheet of Temple by perforating the support layers (1) of the sheet using the method disclosed by Harvey in order to take advantage of the method’s high production speeds.
The packaging of modified Temple would been formed from a packaging sheet comprising a  water retentive layer (2) that is disposed between two randomly microperforated support layers (1) wherein each support layer has recessed regions comprising a microperforation and blind holes whose length is smaller than the thickness of the support layer. The water retentive layer (2) and the microperforated support layer (1) facing toward the inside of the package of modified Temple would have respectively read on the claimed first water absorbing layer and internal plastic layer. 
The microperforated support layer (1) facing toward the inside of the package of modified Temple would have comprised blind-holes whose length is smaller than the thickness of the support layer as claimed. Since the interior surface of the packaging sheet of the cheese packaging of modified Temple would have comprised blind holes the Examiner reasonably interprets the packaging sheet as being inherently arranged in such a way that as to have an internal plastic layer that is oriented towards the cheese product such that cheese flora could develop in the blind holes as claimed.
While modified Temple does not specify the degree of air permeability or density of microperforations associated with the claimed internal membrane, it is the Examiner's position that it would have been obvious to one of ordinary skill in the art to have increased or decreased the size and/or the number of the microperforations in the internal membrane through routine experimentation in order to arrive at a desired degree of air permeability. This conclusion is based on the fact that it was common knowledge in the packaging arts that a perforated film becomes more permeable to gases and water vapor as the number and/or size of perforations increases. The conclusion is also supported by Forsyth which discloses that the size and number of perforations in the polyethylene support layer can be selected so as to provide the sheet with the required gas barrier properties [0089].  Additionally, given that perforations provide a route through which gases and water vapor can readily permeate a plastic film, it logically follows that an increase in the number and/or size of perforations results in an increase in the degree of gas/water vapor permeability.
The Examiner notes that it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Varying the size and/or number of microperforations in the polyethylene support layers through routine experimentation would have produced packaging sheet having an interior membrane that has the same air permeability and perforation dimensions as the sheet recited in claim 40.

Allowable Subject Matter
Claims 1, 2, 4-6, 9, 10, 12, 13, 22, 27, 30, 33, 35, 37, and 39 are allowed.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· CA 2,053,717 to Mueller et al. – discloses a cheese packaging laminate comprising a perforating plastic film layer (pages 2-3, 5, 6, Fig. 1).  Mueller teaches that the relative gas and moisture transmission rate are determined by size and number of perforations in the first layer (pages 5-6 – bridging sentence).

Response to Arguments
Applicant's arguments filed 19 September 2022 regarding the rejection of the claims as being obvious over the previously applied prior art have been fully considered but they are moot in light of the new grounds of rejection set forth above which are predicated on a different embodiment of the package/packaging sheet disclosed by Temple and which were necessitated by the amendments made to claim 40.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782